Exhibit 99.1 News Announcement For Immediate Release NEXSTAR BROADCASTING ENTERS INTO DEFINITIVE AGREEMENT TO DIVEST FIVE STATIONS IN FIVE MARKETS FOR $115 MILLION Aggregate Value of Station Divestitures Related to Media General Transaction Approximates $545 Million, Exceeding Original Expectation IRVING, Texas, June 13, 2016 – Nexstar Broadcasting Group, Inc. (Nasdaq: NXST) (“Nexstar,” “the Company”) and Media General, Inc. (NYSE: MEG) (“Media General”) announced today that Nexstar has entered into a definitive agreement to sell five stations in five markets to USA Television MidAmerica Holdings, LLC (an affiliate of MSouth Equity Partners and Heartland Media, LLC) (“USA TV”) for $115 million in cash following the acquisition of Media General by Nexstar. City of License DMA Rank Station Affiliation Owner 1 Ft. Wayne, IN WFFT-TV FOX Nexstar 2 Rochester, MN KIMT CBS Media General 3 Terre Haute, IN WTHI-TV CBS Media General 4 Lafayette, IN WLFI-TV CBS Media General 5 Saint Joseph, MO KQTV ABC Nexstar On January 27, 2016, Nexstar and Media General entered into a definitive merger agreement whereby Nexstar will acquire all outstanding shares of Media General.The planned divestiture of WFFT-TV, KIMT, WTHI-TV, WLFI-TV and KQTV reflects Nexstar’s stated intention to divest certain television stations in order to comply with the Federal Communication Commission’s (“FCC”) local and national television ownership rules and to obtain FCC and Department of Justice (“DOJ”) approval of the proposed Nexstar / Media General transaction.Earlier this week shareholders of both Nexstar and Media General approved Nexstar’s acquisition of Media General. The sale of WFFT-TV, KIMT, WTHI-TV, WLFI-TV and KQTV to USA TV is subject to FCC approval, other regulatory approvals, the closing of the Nexstar / Media General transaction and other customary closing conditions and is expected to be completed on, or about the time of, the closing of the Nexstar / Media General transaction, which is expected later this year. The total gross consideration for all recently announced station divestiture agreements related to the Media General transaction (including USA TV, Gray Television Group, Inc., Graham Media Group, Inc., Bayou City Broadcasting Lafayette, Inc. and Marquee Broadcasting, Inc.) is approximately $545 million and represents a seller’s multiple of 11.1x average 2014/2015 broadcast cash flow, exceeding the Company’s previously disclosed expectations. Wells Fargo Securities, LLC served as the lead financial advisor and Deutsche Bank Securities Inc. served as co-advisor for Nexstar in connection with the proposed station sale. MMTC Media and Telecom Brokers served as a co-broker for the transaction. Kirkland & Ellis LLP served as legal counsel for Nexstar and Fried, Frank, Harris, Shriver & Jacobson LLP served as legal counsel for Media General.Sutherland Asbill & Brennan LLP served as legal counsel for USA TV. About Nexstar Broadcasting Group, Inc.
